UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ……………to …………… Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas 75230 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,742,420 shares of Common Stock, $1 par value, as of October 31, 2010 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements Consolidated Statements of Assets and Liabilities September30, 2010 (Unaudited) and March 31, 2010 3 Consolidated Statements of Operations (Unaudited) For thesix months ended September 30, 2010 and September 30, 2009 4 Consolidated Statements of Changes in Net Assets (Unaudited) For thesix months ended September 30, 2010 and September 30, 2009 5 Consolidated Statements of Cash Flows (Unaudited) For thesix months ended September 30, 2010 and September 30, 2009 6 Consolidated Schedules of Investments (Unaudited) September 30, 2010 and March 31, 2010 7 Notes to Consolidated Financial Statements 17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 30 ITEM 4. Controls and Procedures 30 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 6. Exhibits 32 Signatures 33 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Assets and Liabilities Assets September 30, 2010 March 31, 2010 (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: September 30, 2010 - $21,817,902, March 31, 2010 - $26,178,302) $ 278,194,917 $ 330,147,325 Companies 5% to 25% owned (Cost: September 30, 2010 - $23,026,278, March 31, 2010 - $21,562,243) Companies less than 5% owned (Cost: September 30, 2010 - $58,271,455, March 31, 2010 - $52,282,449) Total investments (Cost: September 30, 2010 - $103,115,635, March 31, 2010 - $100,022,994) Cash and cash equivalents Receivables Dividends and interest Affiliates Pension assets Other assets Total assets $ 523,690,497 $ 491,174,585 Liabilities Other liabilities $ 267,844 $ 1,070,540 Pension liability Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,327,298 shares at September 30, 2010 and 4,326,516 at March 31, 2010 Additional capital Undistributed net investment income Undistributed net realized gain on investments – Unrealized appreciation of investments Treasury stock - at cost 584,878 shares at September 30, 2010 and March 31, 2010 ) ) Total net assets Total liabilities and net assets $ 523,690,497 $ 491,174,585 Net asset value per share (on the 3,742,420 shares outstanding) $ 138.99 $ 130.14 The accompanying Notes are an integral part of these Consolidated Financial Statements 3 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Investment income: Interest $ 449,760 $ 189,446 $ 750,311 $ 512,254 Dividends Management and directors' fees Operating expenses: Salaries Net pension benefit ) Professional fees Other operating expenses Income before income taxes Income tax expense Net investment income $ 81,200 $ 361,836 $ 2,043,547 $ 806,114 Net realized gain on investments, (net of $1,218,855 of estimated transfer taxes on June 10, 2010 sale of Lifemark Group, see Note 3 –“Income Taxes” for discussion of income taxes related to gain on sale of Lifemark Group) Net increase (decrease) in unrealized appreciation of investments ) Net realized and unrealized gain on investments $ 23,889,740 $ 28,859,539 $ 32,162,491 $ 39,108,809 Increase in net assets from Increase in net assets from operations $ 23,970,940 $ 29,221,375 $ 34,206,038 $ 39,914,923 The accompanying Notes are an integral part of these Consolidated Financial Statements 4 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Net Assets (Unaudited) Six Months Six Months Ended Ended September 30, 2010 September 30, 2009 Operations: Net investment income $ 2,043,547 $ 806,114 Net realized gain on investments Net increase (decrease) in unrealized appreciation of investments ) Increase in net assets from operations Distributions from: Undistributed net investment income ) ) Capital share transactions: Change in pension plan funded status – ) Exercise of employee stock options – Stock option expense Increase in net assets Net assets, beginning of period Net assets, end of period $ 520,154,213 $ 453,700,894 The accompanying Notes are an integral part of these Consolidated Financial Statements 5 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Cash flows from operating activities Increase in net assets from operations $ 23,970,940 $ 29,221,375 $ 34,206,038 $ 39,914,923 Adjustments to reconcile increase in net assets from operations to net cash provided by (used in) operating activities: Net proceeds from disposition of investments Proceeds from repayment of debt securities – Purchases of securities ) Depreciation and amortization Net pension benefit ) Realized gain on investments ) Net (increase) decrease in unrealized appreciation of investments ) ) ) Stock option expense (Increase) decrease in dividend and interest receivable ) Increase (decrease) in receivables from affiliates ) ) Increase in other assets Increase (decrease) in other liabilities ) ) Increase in deferred income taxes Net cash provided by (used in) operating activities ) ) ) Cash flows from financing activities Distributions from undistributed net investment income – – ) ) Proceeds from exercise of employee stock options – – Net cash provided by (used in) financing activities – ) ) Net increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 77,057,668 $ 6,744,329 $ 77,057,668 $ 6,744,329 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ – $ – $ – $ – Income taxes $ – $ – $ – $ – Non-Cash transaction: In June 2010, the Company transferred certain tracts of Real Estate from Lifemark Group to their newly formed CapStar Holdings Corporation, wholly-owned by the Company.This transaction had the following non-cash effect on the Company’s Consolidated Statement of Assets and Liabilities: Total Investments $ – $ – $ – The accompanying Notes are an integral part of these Consolidated Financial Statements 6 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments September 30, 2010 (Unaudited) Company Equity (a) Investment (b) Cost Value (c) ¥†ALAMO GROUP INC. 22.0% 2,830,300 shares common stock (acquired 4-1-73 Seguin, Texas thru 5-25-07) Tractor-mounted mowing and mobile excavation equipment for governmental, industrial and agricultural markets; street-sweeping equipment for municipalities. ALL COMPONENTS, INC. 80.4% 8.25%subordinated note, $6,000,000 principal due Pflugerville, Texas 2012 (acquired 6-27-07) Electronics contract manufacturing; distribution and 150,000 shares Series A Convertible Preferred Stock, production of memory and other components for convertible into 600,000 shares of common stock computer manufacturers,retailers and . at $0.25 per share (acquired 9-16-94) value-added resellers Warrants to purchase 350,000 shares of common stock at $11.00 per share, expiring 2017 (acquired 6-27-07) – ATLANTIC CAPITAL BANCSHARES, INC. 1.9% 300,000 shares common stock (acquired 4-10-07) Atlanta, Georgia Holding company of Atlantic Capital Bank, a full service commercial bank. ¥ BALCO, INC. 90.9% 445,000 shares common stock and 60,920 shares Class B Wichita, Kansas non-voting common stock (acquired 10-25-83 and 5-30-02) Specialty architectural products used in the construction and remodeling of commercial and institutional buildings. *BOXX TECHNOLOGIES, INC. 15.2% 3,125,354 shares Series B Convertible Preferred Stock, Austin, Texas convertible into 3,125,354 shares of common stock at Workstations for computer graphic imaging and design. $0.50 per share (acquired 8-20-99 thru 8-8-01) 2 *CMI HOLDING COMPANY, INC. 21.4% 10% convertible promissory note, due 2010 (acquired 9-13-10) Richardson, Texas 10% convertible promissory note, due 2013 (acquired 5-19-10) Owns Chase Medical, which develops and sells devices 10% convertible promissory note, due 2013 (acquired 2-23-10) used in cardiac surgery to relieve congestive heart failure; 1,631,516 shares Series C-1 Convertible Preferred develops and supports cardiac imaging systems. Stock, convertible into 1,631,516 shares of common stock at $2.15 per share (acquired 7-10-09) 1 2,327,658 shares Series A Convertible Preferred Stock, convertible into 2,327,658 shares of common stock at $1.72 per share (acquired 8-21-02 and 6-4-03) 2 Warrants to purchase 109,012 shares of common stock at $1.72 per share, expiring 2012 (acquired 4-7-04) – – Warrants to purchase 636,151 shares of Series A-1 Convertible Preferred Stock at $1.72 per share expiring 2017 and 2019 (acquired 7-2-07 and 6-9-09) – – Warrant to purchase 90,698 shares of Series D or D-1 Convertible Preferred Stock at $1.72 per share expiring 2017 (acquired 2-23-10) – – The accompanying Notes are an integral part of these Consolidated Financial Statements 7 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments September 30, 2010 (Unaudited) Company Equity (a) Investment (b) Cost Value (c) CINATRA CLEAN TECHNOLOGIES, INC. 59.2% 10% subordinated secured promissory note, due 2012 (acquired 5-19-10) $ 940,354 Houston, Texas 10% subordinated secured promissory note, due 2013 Cleans above ground oil storage tanks with a patented, (acquired 7-14-08 thru 4-28-10) automated system. 1,128,649 shares Series A Convertible Preferred Stock, convertible into 1,128,649 shares of common stock at $1.00 per share (acquired 7-14-08 and 11-19-08) 1,128,649 1,128,649 *†ENCORE WIRE CORPORATION 17.0% 4,086,750 shares common stock (acquired 7-16-92 thru McKinney, Texas 10-7-98) Electric wire and cable for residential, commercial and industrial construction use. EXTREME INTERNATIONAL, INC. 53.6% 13,035 shares Series A common stock (acquired 9-26-08 Sugar Land, Texas and 12-18-08) OwnsBillYoungProductions, TexasVideoandPost, and 39,359.18 shares Series C Convertible Preferred Stock, Extreme Communications, which produce radio and television convertible into 157,437.72 shares of common stock at commercials and corporate communications videos. $25.00 per share (acquired 9-30-03) 3,750 shares 8% Series A Convertible Preferred Stock, convertible into 15,000 shares of common stock at $25.00 per share (acquired 9-30-03) ¥†HEELYS, INC. 31.1% 9,317,310 shares common stock (acquired 5-26-00) Carrollton, Texas Heelys stealth skate shoes, equipment and apparel sold through sporting goods chains,department stores and footware retailers. †HOLOGIC, INC. <1% ‡632,820 shares common stock (acquired 8-27-99) Bedford, Massachusetts Medical instruments including bone densitometers, mammography devices and digital radiography systems. iMEMORIES, INC. 27.4% 10% subordinated secured promissory note, due 2012 Scottsdale, AZ (acquired 9-13-10) Enables online video and photo sharing and DVD creation 17,391,304 shares Series B Convertible Preferred Stock, for home movies recorded in analog and new digital format. convertible into 17,391,304 shares of common stock at $0.23 per share (acquired 7-10-09) Warrant to purchase 968,750 shares of common stock at $0.12 per share, expiring 2020 (acquired 9-13-10) - - KBI BIOPHARMA, INC. 14.5% 7,142,857 shares Series B-2 Convertible Preferred Stock, Durham, NC convertible into 7,142,857 shares of common stock at Provides fully-integrated, outsourced drug development $0.70 per share (acquired 9-08-09) and bio-manufacturing services. The accompanying Notes are an integral part of these Consolidated Financial Statements 8 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments September 30, 2010 (Unaudited) Company Equity (a) Investment (b) Cost Value (c) ¥MEDIA RECOVERY, INC. 97.5% 800,000 shares Series A Convertible Preferred Stock, Dallas, Texas convertible into 800,000 shares of common stock at Computer datacenter and office automation supplies and $1.00 per share (acquired 11-4-97) accessories; impact, tilt monitoring and temperature sensing 4,000,002 shares common stock (acquired 11-4-97) devices to detect mishandled shipments; dunnage for protecting shipments. *PALLETONE, INC. 8.4% 12.3% senior subordinated notes, $2,000,000 Bartow, Florida principal due 2012 (acquired 9-25-06) Manufacturer of wooden pallets and pressure-treated 150,000 shares common stock (acquired 10-18-01) 2 lumber. Warrant to purchase 15,294 shares of common stock at $1.00 per share, expiring 2011 (acquired 2-17-06) – ¥†PALM HARBOR HOMES, INC. 30.4% 7,855,121 shares common stock (acquired 1-3-85 Dallas, Texas thru 7-31-95) 2 Integrated manufacturing, retailing, financing and insuring Warrant to purchase 286,625 shares of common of manufactured housing and modular homes. stock at $3.14 per share, expiring 2019 (acquired 4-24-09) – – 2 ¥THE RECTORSEAL CORPORATION 100.0% 27,907 shares common stock (acquired 1-5-73 and 3-31-73) Houston, Texas Specialty chemicals for plumbing, HVAC, electrical, construction, industrial, oil field and automotive applications; smoke containment systems for building fires; also owns 20% of The Whitmore Manufacturing Company. TCI HOLDINGS, INC. – 21 shares 12% Series C Cumulative Compounding Denver, Colorado Preferred stock (acquired 1-30-90) – Cable television systems and microwave relay systems. †TEXAS CAPITAL BANCHSARES, INC. 1.6% ‡489,656 shares common stock (acquired 5-1-00) Dallas, Texas Regional bank holding company with banking operations in six Texas cities. TRAX HOLDINGS, INC. 31.1% 1,061,279 shares Series A Convertible Preferred Stock, Scottsdale, Arizona convertibleinto 1,061,279 common stock at $4.71 Provides a comprehensive set of solutions to improve per share (acquired 12-8-08 and 2-17-09) the transportation validation, accounting, payment and informationmanagement process. The accompanying Notes are an integral part of these Consolidated Financial Statements 9 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments September 30, 2010 (Unaudited) Company Equity (a) Investment (b) Cost Value (c) VIA HOLDINGS, INC. 28.1% 9,118 shares Series B Preferred Stock (acquired 9-19-05) $2 Sparks, Nevada 1,118 shares Series C Preferred Stock (acquired 11-1-07) 2 Designer, manufacturer and distributor of high-quality 4 officeseating. *WELLOGIX, INC. 19.3% 4,788,371 shares Series A-1 Convertible Participating Houston, Texas Preferred Stock, convertible into 4,788,371 shares Developer and supporter of software used by the oil and gas of common stock at $1.0441 per share (acquired industry. 8-19-05 thru 6-15-08) 2 ¥THE WHITMORE 80.0% 80 shares common stock (acquired 8-31-79) MANUFACTURING COMPANY Rockwall, Texas Specialized surface mining, railroad and industrial lubricants;coatings for automobiles and primary metals; fluid contamination control devices. MISCELLANEOUS – Ballast Point Ventures II, L.P. – 2.6% limited partnership interest (acquired 8-4-08 thru 6-18-10) – BankCap Partners Fund I, L.P. – 6.0% limited partnership interest (acquired 7-14-06thru 6-18-09) 100.0% – CapitalSouth Partners Fund III, L.P. – 2.8% limited partnership interest (acquired 1-22-08 and 2-12-09) – ¥CapStar Holdings Corporation, – 500 shares common stock (acquired 6-10-10) – Diamond State Ventures, L.P. – 1.9% limited partnership interest (acquired 10-12-99 thru 8-26-05) – ¥Discovery Alliance, LLC – 90.0% limited liability company (acquired 9-12-08 thru 5-14-10) – Essex Capital Corporation – 10% unsecured promissory note due 8-19-10 (acquired 8-16-09) – – First Capital Group of Texas III, L.P. – 3.0% limited partnership interest (acquired 12-26-00 thru 8-12-05) 100.0% – ¥Humac Company – 1,041,000 shares common stock (acquired 1-31-75 and 12-31-75) – – STARTech Seed Fund I – 12.1% limited partnership interest (acquired 4-17-98 thru 1-5-00) 1 – STARTech Seed Fund II – 3.2% limited partnership interest (acquired 4-28-00 thru 2-23-05) 1 – Sterling Group Partners I, L.P. – 1.7% limited partnership interest (acquired 4-20-01 thru 1-24-05) TOTAL INVESTMENTS †Publicly-owned company¥ Control investment* Affiliated investment‡Unrestricted securities as defined in Note (a) The accompanying Notes are an integral part of these Consolidated Financial Statements 10 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments March31, 2010 Company Equity (a) Investment (b) Cost Value (c) ¥†ALAMO GROUP INC. 22.0% 2,830,300 shares common stock (acquired 4-1-73 Seguin, Texas thru 5-25-07) Tractor-mounted mowing and mobile excavation equipment for governmental, industrial and agricultural markets; street-sweeping equipment for municipalities. ALL COMPONENTS, INC. 80.4% 8.25%subordinated note, $6,000,000 principal due Pflugerville, Texas 2012 (acquired 6-27-07) Electronics contract manufacturing; distribution and 150,000 shares Series A Convertible Preferred Stock, con- production of memory and other components for vertible into 600,000 shares of common stock at $0.25 computer manufacturers,retailers and per share (acquired 9-16-94) value-added resellers. Warrants to purchase 350,000 shares of common stock at $11.00 per share, expiring 2017 (acquired 6-27-07) – – ATLANTIC CAPITAL BANCSHARES, INC. 1.9% 300,000 shares common stock (acquired 4-10-07) Atlanta, Georgia Holding company of Atlantic Capital Bank, a full service commercial bank. ¥BALCO, INC. 90.9% 445,000 shares common stock and 60,920 shares Class B Wichita, Kansas non-voting common stock (acquired 10-25-83 and 5-30-02) Specialty architectural products used in the construction and remodeling of commercial and institutional buildings. *BOXX TECHNOLOGIES, INC. 15.2% 3,125,354 shares Series B Convertible Preferred Stock, Austin, Texas convertible into 3,125,354 shares of common stock at Workstations for computer graphic imaging and design. $0.50 per share (acquired 8-20-99 thru 8-8-01) 2 *CMI HOLDING COMPANY, INC. 22.4% 10% convertible promissory note, due 2013 (acquired 2-23-10) Richardson, Texas 1,631,516 shares Series C-1 Convertible Preferred Owns Chase Medical, which develops and sells devices Stock, convertible into 1,631,516 shares of common used in cardiac surgery to relieve congestive heart failure; stock at $2.15 per share (acquired 7-10-09) develops and supports cardiac imaging systems. 2,327,658 shares Series A Convertible Preferred Stock, convertible into 2,327,658 shares of common stock at $1.72 per share (acquired 8-21-02 and 6-4-03) 2 Warrants to purchase 109,012 shares of common stock at $1.72 per share, expiring 2012 (acquired 4-7-04) – – Warrants to purchase 636,151 shares of Series A-1 Convertible Preferred Stock at $1.72 per share expiring 2017 and 2019 (acquired 7-2-07 and 6-9-09) – – Warrant to purchase 90,698 shares of Series D or D-1 Convertible Preferred Stock at $1.72 per share expiring 2017 (acquired 2-23-10) – – The accompanying Notes are an integral part of these Consolidated Financial Statements 11 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments March31, 2010 Company Equity (a) Investment (b) Cost Value (c) CINATRA CLEAN 59.2% 10% subordinated secured promissory note, $6,200,000 TECHNOLOGIES, INC. principal due 2013 (acquired 7-14-08 thru 3-23-10) Houston, Texas 1,128,649 shares Series A Convertible Preferred Stock, Cleans above ground oil storage tanks with a patented, convertible into 1,128,649 shares of common stock at $1.00 automated system. per share (acquired 7-14-08 and 11-19-08) 1,128,649 1,128,649 *†ENCORE WIRE CORPORATION 17.3% 4,086,750 shares common stock (acquired 7-16-92 thru McKinney, Texas 10-7-98) Electric wire and cable for residential, commercial and industrial construction use. EXTREME INTERNATIONAL, INC. 53.6% 13,035 shares Series A common stock (acquired 9-26-08 Sugar Land, Texas and 12-18-08) OwnsBillYoungProductions, TexasVideoandPost, and 39,359.18 shares Series C Convertible Preferred Stock, Extreme Communications, which produce radio and television convertible into 157,437.72 shares of common stock at commercials and corporate communications videos. $25.00 per share (acquired 9-30-03) 3,750 shares 8% Series A Convertible Preferred Stock, convertible into 15,000 shares of common stock at $25.00 per share (acquired 9-30-03) ¥†HEELYS, INC. 31.1% 9,317,310 shares common stock (acquired 5-26-00) Carrollton, Texas Heelys stealth skate shoes, equipment and apparel sold through sporting goods chains,department stores and footware retailers. †HOLOGIC, INC. <1% ‡632,820 shares common stock (acquired 8-27-99) Bedford, Massachusetts Medical instruments including bone densitometers, mammography devices and digital radiography systems. iMEMORIES,INC. 26.2% 17,391,304 shares Series B Convertible Preferred Stock, Scottsdale, AZ convertible into 17,391,304 shares of common stock at Enables online video and photo sharing and DVD creation $0.23 per share (acquired 7-10-09) for home movies recorded in analog and new digital format. KBI BIOPHARMA, INC. 14.8% 7,142,857 shares Series B-2 Convertible Preferred Stock, Durham, NC convertible into 7,142,857 shares of common stock at Provides fully-integrated, outsourced drug development $0.70 per share (acquired 9-08-09) and bio-manufacturing services. The accompanying Notes are an integral part of these Consolidated Financial Statements 12 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments March31, 2010 Company Equity (a) Investment (b) Cost Value (c) ¥LIFEMARK GROUP 100.0% 1,449,026 shares common stock (acquired 7-16-69) $ 4,510,400 $ 71,000,000 Hayward, California Cemeteries, mausoleums and mortuaries located in northern California. ¥MEDIA RECOVERY, INC. 97.5% 800,000 shares Series A Convertible Preferred Stock, Dallas, Texas convertible into 800,000 shares of common stock at Computer datacenter and office automation supplies and $1.00 per share (acquired 11-4-97) sensing devices accessories; impact, tilt monitoring and 4,000,002 shares common stock (acquired 11-4-97) temperature to detect mishandled shipments; dunnage for protecting shipments. *PALLETONE, INC. 8.4% 12.3% senior subordinated notes, $2,000,000 Bartow, Florida principal due 2012 (acquired 9-25-06) Manufacturer of wooden pallets and pressure-treated 150,000 shares common stock (acquired 10-18-01) 2 lumber. Warrant to purchase 15,294 shares of common stock at $1.00 per share, expiring 2011 (acquired 2-17-06) – ¥†PALM HARBOR HOMES, INC. 30.5% 7,855,121 shares common stock (acquired 1-3-85 Dallas, Texas thru 7-31-95) Integrated manufacturing, retailing, financing and insuring Warrant to purchase 286,625 shares of common of manufactured housing and modular homes. stock at $3.14 per share, expiring 2019 (acquired 4-24-09) – – ¥THE RECTORSEAL CORPORATION 100.0% 27,907 shares common stock (acquired 1-5-73 and 3-31-73) Houston, Texas Specialty chemicals for plumbing, HVAC, electrical, construction, industrial, oil field and automotive applications; smoke containment systems for building fires; also owns 20% of The Whitmore Manufacturing Company. TCI HOLDINGS, INC. – 21 shares 12% Series C Cumulative Compounding Denver, Colorado Preferred stock (acquired 1-30-90) – Cable television systems and microwave relay systems. †TEXAS CAPITAL BANCSHARES, INC. 1.6% ‡489,656 shares common stock (acquired 5-1-00) Dallas, Texas Regional bank holding company with banking operations in six Texas cities. The accompanying Notes are an integral part of these Consolidated Financial Statements 13 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments March31, 2010 Company Equity (a) Investment (b)
